Citation Nr: 1328125	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  08-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether an April 16, 1979 rating decision that assigned noncompensable ratings for the Veteran's bilateral knee disability should be revised on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to May 11, 2005, for the assignment of a 10 percent rating for right knee disability.

3.  Entitlement to an effective date prior to May 11, 2005, for the assignment of a 10 percent rating for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The rating decision denied the Veteran's claim for an effective date earlier than May 11, 2005 for the assignment of 10 percent ratings for the Veteran's service-connected right and left knee disabilities.  (May 11, 2005 was the date VA received the Veteran's claims for increase).  A July 2005 rating decision assigned 10 percent ratings for the Veteran's bilateral knee disabilities.

These matters were before the Board in June 2008 when they were remanded to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In April 2013, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA paperless claims file.  Further review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  During this hearing, the Veteran attempted to make the argument that the rating decision of April 16, 1979, which assigned noncompensable ratings for the Veteran's bilateral knee disability should be revised on the basis of clear and unmistakable error (CUE).  This issue is inextricable intertwined with the current issues on appeal and the question of whether there is CUE in a prior rating decision has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT


1.  Following the final July 1992 rating decision, VA first received the Veteran's claim seeking an increased rating for his service-connected bilateral knee disability on May 11, 2005.

2.  It is not factually ascertainable that the Veteran met the criteria for 10 percent ratings for his right and left knee disabilities within one year prior to May 11, 2005.


CONCLUSIONS OF LAW

1.  An effective date prior to May 11, 2005, for the assignment of a 10 percent rating for right knee disability is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.157, 3.400, 4.71a, Diagnostic Codes 5214, 5260, 5261 (2012).

2.  An effective date prior to May 11, 2005, for the assignment of a 10 percent rating for left knee disability is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R.  §§ 3.1, 3.157, 3.400, 4.71a, Diagnostic Codes 5214, 5260, 5261 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2012).

Earlier Effective Date

Relevant to the Veteran's effective date claims, the Board notes that his claims for an earlier effective date for the award of 10 percent ratings for his right and left disabilities are downstream issues from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's increased rating claims were granted and effective dates were assigned.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's increased rating claims.  Additionally, the Veteran was afforded a VA examination in May 2005 in order to determine the current nature and severity of his right and left knee disabilities.  The Veteran has not identified any additional evidence pertaining to such period.  

Furthermore, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his claim, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004). 

As noted, the Veteran testified in support of the claim at an April 2013 Board hearing before the undersigned Veterans Law Judge.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) in the conduct of the Board hearing nor has he otherwise alleged or identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  The Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Analysis

Earlier Effective Date Claims

The Veteran contends that he is entitled to 10 percent ratings prior to May 11, 2005, for his service-connected right and left knee disabilities.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

These claims are subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521. 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim", the Board notes that, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In a rating decision issued in April 1979, the RO granted service connection for right and left knee chrondomalacia, and assigned noncompensable ratings, effective January 27, 1978.  The Veteran was informed of the decision and his appellate rights.  As noted, he appealed the noncompensable ratings assigned and an April 1980 Board decision affirmed the noncompensable ratings.

In rating decisions dated in August 1981, July 1989, and July 1992 the RO continued the noncompensable ratings.  The Veteran was informed each time of the decision and his appellate rights.  He did not initiate an appeal in these matters and the decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 2012. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board acknowledges that no additional evidence was received during the applicable period and the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the final July 1992 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service records have been associated with the claims file.  The Board finds that the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claims.

Following the final July 1992 rating decision, the Veteran's claim for increased ratings for right and left knee disabilities was first received on May 11, 2005.  In making such determination, the Board has considered whether any communication or treatment record dated prior to May 11, 2005, may be considered an informal claim.  In this regard, the Board observes that the only correspondence received from the Veteran prior to May 11, 2005 was an August 4, 2004 request for a copy of his DD-214.  The Board notes that April 2003 private treatment records document complaints referable to the Veteran's bilateral knees (notably the records were received in August 2006 after May 11, 2005), however they do not include an examination (and they are outside the one year prior period).  In fact, no objective findings relevant to such complaints were noted.  Moreover, there are no hospital admissions for such disabilities.  The Board finds that the correspondence received prior to May 11, 2005, cannot be construed as an informal claim for increased ratings for the Veteran's right and left knee disabilities.  38 C.F.R. § 3.157(b).   

The Board has reviewed the evidence of record within the one year period prior to the receipt of such claim in May 11, 2005, so as to determine the earliest date it is factually ascertainable that the Veteran's right and left knee met the criteria for a 10 percent rating.  

In this regard, the Veteran's knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5014 pertaining to osteomalacia which is to be rated based on limitation of motion of the affected body part.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is only limited to 5 degrees.  For a 10 percent evaluation, extension must be limited to 10 degrees.

The Board notes, prior to May 11, 2005, there are no objective findings relevant to the Veteran's bilateral knee disability that more nearly approximate the aforementioned criteria for compensable ratings for such disabilities.  In fact, the Veteran's disability ratings were increased to 10 percent based on the findings noted at the May 2005 VA examination.

The Board has considered the Veteran's lay statements that his disabilities have been consistent over time and, in the year prior to the submission of his May 2005 claim, he had experienced pain on movement, swelling, and stiffness related to his bilateral knee disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, swelling, and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board further finds that the Veteran's statements are credible.  The Board notes, however, the evidence fails to show that such symptomatology resulted in functional loss that more nearly approximates the criteria for a 10 percent rating under the applicable Diagnostic Codes.  In this regard, the Court has held that, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  Therefore, in the absence of findings demonstrating functional loss more nearly approximating the criteria for a 10 percent rating pursuant to Diagnostic Codes 5260 and 5261, the Board finds that the evidence fails to show that it is factually ascertainable that the Veteran's bilateral knee disability increased in severity so as to warrant compensable ratings in the year prior to May 11, 2005.

Based on the foregoing, the Board finds that, after the final July 1992 rating decision, VA first received the Veteran's claim for increased ratings for his bilateral knee disability on May 11, 2005.  Moreover, the Board concludes that it is not factually ascertainable that the Veteran's disabilities more nearly approximated the criteria required for a 10 percent rating under the applicable Diagnostic Codes during the one year prior to the receipt of his claim.  As such, the Board concludes that an effective date prior to May 11, 2005, for the assignment of 10 percent ratings for right and left knee disabilities is not warranted.

ORDER

An effective date prior to May 11, 2005, for the assignment of a 10 percent rating for right knee disability is denied.

An effective date prior to May 11, 2005, for the assignment of a 10 percent rating for left knee disability is denied.


REMAND

As noted above, the Veteran testified before the undersigned in April 2013.  During his testimony, the Veteran made the argument that a prior final rating decision dated in April 1979 (which assigned noncompensable ratings for his bilateral knee disability) contained clear and unmistakable error (CUE).  The Board noted that the April 1979 rating decision was subsumed in a subsequent Board decision dated in April 1980 which affirmed the noncompensable ratings.  In order to provide the Veteran with the opportunity review the above legal scenario, the case will be remanded for clarification in the matter of which decision he wishes to attack based on CUE.  It would be inappropriate for the Board to adjudicate the issue as currently argued since the RO/AOJ has not had the opportunity to first address the question of CUE in the April 1979 RO decision.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to clarify whether he claims CUE in the RO decision of April 1979 or the Board decision of April 1980.  Provide an appropriate time period for a response.

2. Once clarification is received, either adjudicate the CUE issue as it applies to the April 1979 RO decision, or return the case to the Board to adjudicate the issue of CUE in the 1980 decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


